Citation Nr: 1529697	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  07-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis of the hand.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2006 and September 2007 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2009, the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in a final decision in his appeal.  A copy of the transcript of that hearing is of record.  The Veteran, in essence, waived his right to an additional hearing subsequent to notice provided in June 2010.  The Board, in pertinent part, remanded the issues on appeal for additional development in May 2009, September 2010, July 2012, April 2013, October 2013, and June 2014.

The issue of entitlement to an increased rating for bilateral foot disabilities has been raised by the record in statements received in June 2014 and June 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral arthritis of the hands was not manifest during active service or within one year of service and is not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.

2.  A chronic left eye disorder was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service. 

3.  Hypertension was not manifest during active service or within one year of service and is not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.

4.  A chronic low back disorder was not manifest during active service, arthritis was not manifest within one year of service, and a present low back disorder is not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.

5.  A heart disorder was not manifest during active service or within one year of service and is not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.

6.  Duodenitis was not manifest during active service or within one year of service and is not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral arthritis of the hand was not incurred or aggravated as a result of active service or a service-connected disability, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

2.  A chronic left eye disorder was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

3.  Hypertension was not incurred or aggravated as a result of active service or a service-connected disability, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

4.  A chronic low back disorder was not incurred or aggravated as a result of active service or a service-connected disability, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

5.  A heart disorder was not incurred or aggravated as a result of active service or a service-connected disability, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

6.  Duodenitis was not incurred or aggravated as a result of active service or a service-connected disability, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2006 and July 2007.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes the Veteran's service treatment records, VA treatment and examination reports, and statements and testimony in support of the claims.  The development requested upon remand has been substantially completed.  All available service and private treatment records have been requested or obtained.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

At the January 2009 hearing, the Veterans Law Judge discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action adequately addressed VA's duties under 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Arthritis, cardiovascular-renal disease, and duodenal ulcers are chronic diseases for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

In statements and testimony in support of his claims the Veteran asserted that he has arthritis of the hands, a left eye disorder, hypertension, a low back disorder, a heart disorder, and duodenitis as a result of active service.  In a May 2008 VA Form 9 he asserted that his duodenitis was caused by having eaten food in service and reported that he had frostbite including to the hands during service in France and Germany.  He testified in January 2009 that he was exposed to extreme cold during service in Germany, that he was struck in the left eye by a rock during service in World War II, that he had high blood pressure in service, that he sustained a low back injury when a truck in which he was riding was involved in an accident, and that he had experienced stomach and gastrointestinal (GI) problems since service.  He reported that he was first treated for hypertension in approximately 1954.  

The service treatment records obtained in this case include documents that are difficult to read in the electronic record, but which clearly show the Veteran was examined in December 1945 and found to be physically qualified for general service.  The report indicates that examination findings at that time were negative or normal.  There is no indication of complaint, treatment, or diagnosis of arthritis, injuries to the hands or low back, hypertension, a heart disorder, or duodenitis.  The Board notes, however, that an August 2012 VA examination report noted service treatment records included a June 1945 report demonstrating the Veteran sustained a left eye injury from a rock with left eye visual acuity of 20/20 with no other ocular pathology and that his December 1945 discharge examination revealed visual acuity of 20/20, bilaterally.  

VA treatment records dated in March 2000 noted the Veteran complained of abdominal pain since January of that year.  It was also noted he had a history of gastroesophageal reflux disease (GERD).  A May 2000 gastroscopy report noted he had pancreatitis in 1980 and provided diagnoses of duodenitis and small hiatal hernia without opinion as to etiology.  Records noted diagnoses of glaucoma and traumatic left vision loss since May 2002, benign essential hypertension, and coronary atherosclerosis with treatment in 2002.  

Private treatment records include diagnoses of coronary artery disease with stent placement in 2002, gastritis, and GERD.  No opinions as to etiology were provided.

A June 2007 VA cold injury protocol examination noted the Veteran reported a history of cold injury during service in Germany in 1944 with treatment involving soaking the feet in water.  The hands were not addressed in the examination, but the examiner noted there was no evidence of Raynaud's phenomena.  

VA treatment records dated in October 2007 noted a history of left eye trauma involving having been hit with a rock as a child.  The examiner's assessment included left eye optic atrophy secondary to childhood trauma.  A July 2009 report noted the Veteran reported having poor vision since childhood trauma.  A January 2010 report noted he reported a history of blunt trauma as a child with left optic atrophy that had been stable since childhood.  

A January 2011 VA cold injury protocol examination noted the Veteran reported having had cold injury to the hands during service in 1943 with treatment in a dispensary involving soaking in warm water.  It was noted that there was no history of arthritis in the hands in service and that any current arthritis was likely to be age related.  The examiner found that it was at least as likely as not that the Veteran had cold injury to the hands in service based upon his reported history and the fact that he was service-connected for cold injury of the feet.  It was noted that arthritis or other problems of the hands could not be related to the history of cold injury without resort to speculation.  There was no history of Raynaud's phenomena.  The examiner also noted that the Veteran reported a diagnosis of hypertension about eight to ten years earlier, a diagnosis of coronary artery disease in 2002, the onset of low back pain five to six years earlier.  It was noted there was no evidence of hypertension diagnosis or treatment, heart disease, or a low back or spinal problem in service.  The examiner found, in essence, that there was no evidence that hypertension, heart disease, a low back disorder, or duodenitis were manifest in service or even a few years after service.

An August 2012 VA examination report noted there was some external evidence of degenerative arthritis in the fingers and hands, bilaterally.  The examiner found that the Veteran's hand arthritis was not manifest within one year of his discharge from service and that it was less likely to have been caused or aggravated by his service-connected residuals of frostbite of the hands.  It was noted to likely be age-related based upon the currently available information.  The examiner also noted diagnoses of essential hypertension, coronary artery disease, aortic valve calcification stenosis, low back strain with likely degenerative arthritis related to age, and duodenitis with GERD, but found that it was less likely they were related to or were onset during active service.

An August 2012 VA eye clinic/optometry report provided diagnoses including traumatic optic atrophy to the left eye with corneal and retinal scarring and resultant vision loss.  A subsequent VA eye examination in August 2012 noted the Veteran reported a history of left eye trauma involving a hit with a rock while in service.  He stated his vision was not initially affected, but that it decreased significantly from scarring over the front part of the eye approximately 15 years earlier.  The examiner noted that service treatment records included a June 1945 report demonstrating the Veteran sustained a left eye injury from a rock with left eye visual acuity of 20/20 with no other ocular pathology and that his December 1945 discharge examination revealed visual acuity of 20/20, bilaterally.  It was the examiner's opinion that the claimed left eye condition was less likely incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion it was noted that it could not be determined with certainty if the left eye injury in June 1945 resulted in left optic atrophy and decreased vision, but that discharge clinic notes recorded visual acuity as 20/20 in the left eye with no ocular pathology noted and it was less than likely that this traumatic event was a direct cause of left optic nerve atrophy.  It was further noted, in essence, that without examination records during the period from 1945 to 2001 it could not be determined without speculation that reduced vision in the left eye was caused by or directly related to the left eye trauma reported in 1945.  

VA examinations in June 2013 included diagnoses of coronary artery disease, hypertension, duodenitis, low back strain, and bilateral arthritis of the hands.  The examiner found that there was no evidence these disorders started in service or were related to an event in service.  It was noted that there was no evidence that arthritis of the hands was manifest within several years of exposure to cold injury and that degenerative joint disease due to aging was a common cause of such arthritis to the hands and was the likely cause in this case.  The examiner also noted that there was no evidence of arthritis, hypertension, or a heart disorder manifested within one year of discharge in December 1945 and that the Veteran's history showed these disorders mostly started about 10 years earlier, approximately 55 years after service.  

VA eye examination in July 2013 included diagnoses of glaucoma and optic atrophy.  It was noted the Veteran reported having been hit in the left eye with a rock and that his vision declined sometime later, slowly without notice, and that he underwent bilateral cataract surgery.  The examiner noted that records showed the Veteran was discharged from service with 20/20 acuity in the eyes, and although a small corneal scar was present from trauma it was less likely that the trauma caused the optic atrophy in the left eye.  

Based upon the evidence of record, the Board finds bilateral arthritis of the hand, a left eye disorder, hypertension, a low back disorder, a heart disorder, and duodenitis were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.  With the exception of the Veteran's lay statements regarding symptomatology, there is no competent and credible evidence of arthritis, hypertension, cardiovascular-renal disease, or duodenal ulcer manifest within one year of the Veteran's discharge from active service.  To the extent the Veteran sustained a low back injury during combat, the Board finds no evidence that a chronic disorder was manifest during or for many years after service and based upon VA medical opinion that his present low back disorder was likely age related any such injury in service was acute and transitory.  An injury to the left eye during active service is conceded.  Although post-service treatment records indicate the Veteran sustained childhood trauma to the left eye, there is no clear and unmistakable evidence of a left eye disability pre-existing service enlistment nor evidence of any decrease in visual acuity during active service.  The opinions of the January 2011, August 2012, June 2013, and July 2013 VA examiners, however, are found to be persuasive.  The opinions are shown to have been based on examinations of the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  The examiners adequately considered the credible evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although VA treatment records include diagnoses of traumatic optic atrophy to the left eye with corneal and retinal scarring and resultant vision loss, the Board finds these reports warrant a lesser degree of probative weight than the August 2012 and July 2013 VA eye examination opinions.  The "Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The August 2012 and July 2013 opinions in this case are shown to have been based upon more thorough examinations and review of the evidence of record.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, the Veteran is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Board finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, such statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to these matters and he is not competent to provide etiology opinions regarding an association between a post-service diagnosis and service.  For example, the Veteran is capable of saying that he had pain and discomfort associated with his hands and left eye during service but he is not capable of linking his current hand and left eye complaints to a specific diagnosis and/or link that diagnosis to active service.  The persuasive medical evidence in this case included thorough reviews of the pertinent evidence of record and found there was no evidence that the claimed disorders were incurred as a result of service.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claims, and that service connection must be denied.


ORDER

Entitlement to service connection for bilateral arthritis of the hand is denied.

Entitlement to service connection for a left eye disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for duodenitis is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


